Case 5:19-mc-00010-TES Document 26 Filed 04/19/21 Page 1 of 15

AFFIDAVIT IN THE FORM OF A GROUP RESPONSE IN OPPOSITION AND O.
EEE ys

 
 

USCA Case Number 20-13594 J re21
SATCOMM, ET AL

Vv.

[PlayPal (‘/P/...Pal’), ET AL

 

[Petition in the form of an Affidavit requesting a Vacating or ORDER]

 

I. Address change not honored:
A. Attached is a copy of the address change sent the court and not honored:

1. The copy is attached by reference, as we note the record, it is clear that the
appeal was brought by “Eeon”, and the main premise of the appeal was that it
appears that the court is attempting to ignore the existence of “Eeon”.

2. What we have is a failure on the part of the court and its officers to follow the
rules, for instance, notice of address change (304 South Jones Boulevard,
VOID EEON 1967 OPT-OUT, Las Vegas, Nevada, 89107) was sent to the
court notifying you of the incarceration status of “Eeon”, whereby he was
falsely accused and the appeals court for the state of California agreed by
overturning the case and all charges have been dismissed.

3. Eeon notified this court as well as the lower District Court, that he had a
contract with PayPal, a prior relationship, and that they had attempted to
change the terms of the agreement between the parties, which constituted a

new offer. That in acting on behalf of himself and on behalf of SATCOMM,

Page | of 14

 
Case 5:19-mc-00010-TES Document 26 Filed 04/19/21 Page 2 of 15
PERPETUAL OBJECTION - CASE FILING CAPTION’S 2

accepted their offer under condition, which the law of contracts acknowledges
the right of a party to so engage.
il. Failure to notify:

4. It has been on occasion that the court has stated that Eeon and/or SATCOMM
has failed to respond to the court, where it is presumed that the clerk has
mailed out documents that were never mailed, as they were never received.
However, if we operate on the mailbox rule, especially with reference to an
incarcerated individual this court, and its judicial officers, must acknowledge
receipt of the notice of change of address of the District Court. And that the
District Court recognizing that Eeon was a party to the matter but ruling that
the case had been dismissed denied him the right to a fair trial.

5. He was a party to the appeal, he was named in the appeal he was named in the
contract he was named in the District Court, and this court has not sent a
single notice to EEON, in violation of due process and the rules of the court
and I object.

Hil. CLASS FILING- LICENSED To Practice Law Is [legal and We
Object...
An Affidavit- “Affidavits” United States v. Kis, 658 F.2d 526, 536 n.28 (7th Cir.
1981) (“Affidavits are often the only supporting evidence for the issuance of a search or arrest
warrant, which, as noted above, requires a higher standard of proof. Affidavits alone should
therefore certainly be sufficient to prove a prima facie case in summons enforcement

proceedings.”)

 
il.

Case 5:19-mc-00010-TES Document 26 Filed 04/19/21 Page 3 of 15
PERPETUAL OBJECTION - CASE FILING CAPTION’S 3

INTRODUCTION

A. The court permitted ‘{P/...PAL’ to file several documents on the record under the

guise that somehow it is lawful for the court to “licensed to practice of law”,

admitting them to the bar the court under such obscenity.

We brought this to the attention of the court on numerous occasions:

B,

THE STATE, whether on its own initiative or through any of its quasi-

corporations, does not have the authority, jurisdiction, and or the power ‘to license

to practice of law’ and any such attempt to do so, is illegal.

Note what the Supreme Court of the United States of America had to say and to

landmark cases, Sims vs. Ahrens and Schware vs. the Board of examiners:

i.

il.

"The practice of law cannot be licensed by any state. Schware v,
Board of Examiners, United States Reports 353 U.S. pgs. 238, 239.
In Sims v. Aherns, 271 S.W. 720 (1925) The practice of law is an
occupation of common right, as we have stated this is because
everyone is required to know the law, and since everyone is
required to know the law everyone has the right to practice law,
even assuming such an occupation associated thereto. Which is
precisely the reason why the Supreme Court has held in both of the
aforementioned precedent-setting cases, that no state can licensed
to practice of law they do not have jurisdiction to do so.

This Court has documented that it authorizes, condones, and grants

licenses to others to practice law before its bar. This court does not

 
Case 5:19-mc-00010-TES Document 26 Filed 04/19/21 Page 4 of 15
PERPETUAL OBJECTION - CASE FILING CAPTION’S 4

have the jurisdiction and authority to violate the law through its
arbitrary decisions and allowing others to practice Law, which
according to the Supreme Court, such is a violation of law and in
this instance appears to be done willfully, intentionally,
deliberately, in an ongoing conspiracy to deny the people of this
country and the affiant’s of their right’s as secured under the Bill of
Rights, to a fair and impartial trial. In the same stance it would
appear that “THE COURT” wants to sit and judge those who were
simply accused with an accusation of violation of law.

D. We have placed legal precedent on the record, which fully supports our
position(’s) only to have this body ignore us as if We do not exist. But yet when
one of the illegaily licensed to practice law attorneys does the exact same i.e.
petitions the court, the court gives them all the due notice and attention according
them respect and honor, here.

E. Again we object to such unconstitutional, unlawful, denial of due process of the
bill of rights, rights and we do so perpetually.

Ill. The right practice law, is there any question?

F, The United States Congress per the will of the of the people is empowered to
make law, yet to be present day, it is the courts that say that they have a 200-year
history of suggesting that only a license attorney represent a corporation, 200-
years, why that is a long time, however, it is a misguided and misrepresented
unlawful statement. For note this, the aforementioned cases highlight that within

the past 100 years the Supreme Court has firmly held that “NO State may license

 
Case 5:19-mc-00010-TES Document 26 Filed 04/19/21 Page 5 of 15
PERPETUAL OBJECTION - CASE FILING CAPTION’S 5

to practice of law”! Which means that there is no 200- year history requiring that
a corporation be represented by a licensed attorney, when the Supreme Court has
held that ‘ne state may subject the right to the practice of law’! The
highlighting of the so-called history denotes the illegality of such a history, as it is
a known fact that corporations have constitutional rights, Supreme Court has held
in hobby lobby as well as the citizens United cases and as such the following is
held true: ‘The corporation is a creature of the state, owing its existence and
charted power to the state’, this is derived from Redfield v. Fisher (1930). Even if
the court relied on such, it is Congress who would have to create a law requiring
corporations only be represented before the court by an attorney, why?

G. Simply put, the court does not have the authority to restrict access to the court on
any level! For the court is always to be open, and the Constitution for the United
States of America requires access to the court or government to be unrestricted,
and since corporations have been deemed by the courts to be people and or
persons under law we note the following: “but even a corporation has the right to
access the Court and that right to access the Court must be equal to the rights of
the people to access the Court”.

H. We must cry foul and raise our continual constitutional objection, and since the
Atty. Gen. is a party we have presented our objection and thus maintain a matter
of record by the court, as required by the principles of due process and the law,
Simply the court license as a process, we under the equal protection of law clause
of the Bill of Rights, say that if the court has the authority to issue a license to

practice law, then by the same right which the court receives such authority we
Case 5:19-mc-00010-TES Document 26 Filed 04/19/21 Page 6 of 15
PERPETUAL OBJECTION - CASE FILING CAPTION’S 6

exercise the very same authority. This is not an argument this is not to be
construed as a challenge to anything but the courts authority and jurisdiction to
assume as well as presume that it could trample on the common rights of the
people.

I. We recognize and understand the clerk of the court is simply an officer, the same
as the United States Marshals, and only performs a ministerial service for the
court. And as long as the court requires an attorney to submit to notification
through the electronic email system, parties have the right to utilize such system
and serving process for another party, and that if the clerk of the court is required
to provide such service as part of its ministerial duties, does not prohibited nor bar
the affiant’s, from utilizing that same ministerial clerk who is performing a
ministerial duty in doing the same.

J, {P]...PAL’, and “the COURT”, are state actors, each have acted so as to
misrepresent the facts to fit their unlawful the right to practice law, a common
right is held by the Supreme Court of the United States of America. Heon has
brought such a challenge before this court, and since the Supreme Court has made
the decision and determination that corporations are persons under law, exercising
constitutional rights at their leisure, corporations have the right to counsel of
choice-that is a legitimate complaint. This is a cognizable constitutional challenge

that cannot simply be done away with by failing to serve notice on a party.

K. This court nor ‘{P]...PAL’, has not served the single notice upon Eeon as required

by law and the Bill of Rights due process of law clause and I object.

 
Case 5:19-mc-00010-TES Document 26 Filed 04/19/21 Page 7 of 15
PERPETUAL OBJECTION - CASE FILING CAPTION’S 7

L. This court accepted the filing of the appeal which documented Eeon, to be a party
to the matter, to be a party to the appeal, and had a duty to notify him of any and

all prerequisites and failed to do so, and I object.

M. By accepting the filing of the appeal, the court accepted and acknowledged the

interest of Eeon.

N. Right after acknowledging his existence, the court proceeds not to notify him,
when it was obvious that it was he who was challenging the issue of whether or
not he was a party of interest, a member or party to the contract between the
parties, and a party to the arbitration award in these arbitration matters. This court
has done an injustice and has not acted honorably in favoring THE NATIONAL
PUBLIC POLICY of administering justice fairly. Access to the court may not be
denied and/or blocked due to technicality, and since Eeon was a proper party
named in the complaint this court had no jurisdiction to take his monies which he
paid for the filing fee and to dismiss the case without opportunity to be heard, to

respond, and/or to be aware of such notice.

IV. Documentation of Prior relationship and agreement
1. The attached is a notice of change in terms of agreement, of which the
SUMMARY proceeding court, stated ‘did not exist’. Please note that the attached

notice of change in terms of agreement between the parties predates not only the

 
Case 5:19-mc-00010-TES Document 26 Filed 04/19/21 Page 8 of 15
PERPETUAL OBJECTION - CASE FILING CAPTION’S 8
arbitration hearing, the decision by the District Court, but is directly related to this
matter and it also predates the decision by this court not to communicate with the
Affiant, and I object. Notice whom the following is to address, the email, the
name, and the specificity as to whom the communication is directed, i.e. a party of

interest.

Upcoming changes to our PayPal
legal agreements

y ‘y

 

 

 

 

 

Bet

vo
m

aoe

 

yA needled TOM yOu Laces,

     
  
  

vag fbb er eyy
cyt abecom,

Undates pace ¥ Oo

APT 4

  

mbt made ety fea, gn wablens
jar ae the be Hcy

P

I
Fane

 
Case 5:19-mc-00010-TES Document 26 Filed 04/19/21 Page 9 of 15
PERPETUAL OBJECTION ~- CASE FILING CAPTION’S 9

 

    
  
 

  

ten
ARAL SE

any of &
agiate to get pe touch vith us.

 

 
 
 

eShions, VISH o

PayPal, ine

   
    
 
   
  
  
  

is Licensed as a Money Transmit

 

   

tage

    

ft or Money Order By T

 

Money Transreror, PAYPAL

 

Jesu

/NMLS ae

 

 

 

QO. There will be objection, after objection, after objection, however, this is an
affidavit and so the objection must be in the form of a rebuttal supported by facts
and conclusions of actual law.

p. Lhad aright to file an appeal, the courts are always “to be opened”, and yet this

court and the judicial system has been closed to my person. You have my address,

 
Case 5:19-mc-00010-TES Document 26 Filed 04/19/21 Page 10 of 15
PERPETUAL OBJECTION - CASE FILING CAPTION’S 10

you knew where I was, you never notified me, a party to this appeal. I had to go
online, type in the name SATCOMM, (and this while doing a social media video,
imagine my surprise, and the surprise of my audience, when I discovered for the
first time in the month of March 2021, that the court had dismissed my appeal,
and had failed to notify me, imagine that?), to find a case on a website that is not
related to the court,

(https: //www.pacermonitor.com/public/ease/31454966/SATCOMM wv PAYPAL
et_al), that showed the matter was dismissed by this review court for what is

believed to be failure to prosecute (Tuesday, October 20, 2020

appeal USCA Mandate Tue 10/20 11:13 AM
MANDATE of USCA DISMISSING appeal as to21 Notice of Appeal, filed by SATCOMM(vs)
Att: 1 Cover Letter
Monday, September 28, 2020
appeal USCA Case Number Mon 09/28 2:59 PM
USCA Case Number 20-13594 J re21 Notice of Appeal, filed by SATCOMM. (vs)
Tuesday, September 22, 2020
appeal Transmission of Notice of Appeal and Docket Sheet to USCA Tue 09/22 10:42 AM
Transmission of Notice of Appeal and Docket Sheet to US Court of Appeals re:18 Judgment,17 Order on
Motion to Dismiss,,, Order on Motion for Hearing,,, Order on Motion for Miscellaneous Relief,,, Order on
Motion to Intervene,,, Order on Motion to Strike,,21 Notice of Appeal, Judge Appealed: Marc Thomas
Treadwell, Fee: Paid. (vs)
Appeal Instructions Tue 09/22 10:41 AM
Appeal Instructions re21 Notice of Appeal, The Transcript Information Form and instructions are
available on the District Court website under Forms & Guides, **PLEASE NOTE** Separate forms

must be filed for each court reporter. Transcript Order Form due by 10/9/2020 (vs)
utility REMARK Tue 09/22 10:45 AM

REMARK : Appeal transmitted for second time, Per a phone call with the Court of appeals and

Defendant's Attorney the first transmission (07/07/2020) was not received. (vs)

 
Case 5:19-mc-00010-TES Document 26 Filed 04/19/21 Page 11 of 15
PERPETUAL OBJECTION - CASE FILING CAPTION’S 11

Thursday, September 03, 2020
appeal Electronic Availability of ROA Thu 09/03 1:24 PM
Pursuant to F.R.A.P 11(c)} the Clerk of the District Court for the Middle District of Georgia certifies that
the record is complete for purposes of this appeal re:21 Notice of Appeal,. The entire record on appeal is
available electronically (vs)
Tuesday, July 07, 2020
appeal Transmission of Notice of Appeal and Docket Sheet to USCA Tue 07/07 2:26 PM
Transmission of Notice of Appeal and Docket Sheet to US Court of Appeals re:18 Judgment,17 Order on
Motion to Dismiss,, Order on Motion for Hearing, Order on Motion for Miscellaneous Relief, Order on
Motion to Intervene, Order on Motion to Sttike,,21 Notice of Appeal, Judge Appealed: Marc Thomas
Treadwell. Court Reporter: Darlene Fuller. Fee: Paid. Receipt Number: GAM500036313 (vs)
appeal Notice of Appeal Tue 07/07 2:22 PM
NOTICE OF APPEAL as tol8 Judgment,17 Order on Motion to Dismiss, Order on Motion for Hearing,

Order on Motion for Miscellaneous Relief, Order on Motion to Intervene, Order on Motion to Strike, by

SATCOMM. Filing fee $ 505.(vs)).

Impossible, the paying of $500 to file the case could in no way mean that
somebody was failing to prosecute. The appeal was timely taken, the appeal brief
was filed in advance, why because the courts continue to do exactly what this
court did to my person. So the appeal brief is filed on the record in advance so
that nobody can say that this person does not intend to prosecute!

&. “Appeal transmitted for second time. Per a phone call with the Court of appeals and
Defendant's Attorney the first transmission (07/07/2020) was not received”,
constituted ex parte communication, it is believed that it was this conversation that
caused this appeal be dismissed, and I must object. Whether or not, you believe that this
happened, I am raising the likelihood of such sense we departed so far from normal
procedure that it allows one to call into question the procedure employed in the first

instance.

of policies, rules, procedures are wholly excusable. No one is required to know
Case 5:19-mc-00010-TES Document 26 Filed 04/19/21 Page 12 of 15
PERPETUAL OBJECTION - CASE FILING CAPTION’S 12
the rules, except those who are governed by them, under their jurisdiction. No one
is required to know policies, except those who establish them, and those who fall
under their authority. No one is required to know the rules, except the rule
makers, and those to whom the rules may or may not be assigned to by or through

a jurisdictional nexus by way of subscription and/or application to subscribe.

R. Because I do not know your rules but I know that a notice of appeal is mandatory
and an appeal brief is mandatory, and while incarcerated I have no access to the
mails because the males were being blocked and after notifying the District Court
of such and such continues to be an ongoing conflict with your detention
center/institutional systems, one files notice of appeal immediately with notice of

appeal brief routinely, which is not prohibited and or forbidden.

S. Please stop locking my access to the court, please process my appeal, order
response to my appeal brief, and or the clerk of the court for the district court, a
member of this body to forward whatever documents they have on file to you.
The process of requiring somebody to provide documents to you that you have
access and all you have to do is write a letter and have it sent through institutional
process is dumbfounding, and I hereby challenge such mundane procedures as the
interfere with the due process rights to access the court of the common people. I
have knowledge that the court is usually asking for transcripts or recordings, or
dockets, and or other forms that are held by the custodian of records, the clerk of

the court and/or its deputies. These are officers of the court, having the court

 
Case 5:19-mc-00010-TES Document 26 Filed 04/19/21 Page 13 of 15
PERPETUAL OBJECTION - CASE FILING CAPTION’S 13
asked someone to get something from its officers that it already has in its records,
is again a redundancy in the system that is been irritating people for years.
Although I don’t know the rules of the court at the time that this appeal was filed 1
had no access to any information regarding what was required of this court, and
only am assuming that that’s the reason since I never received the notice from the
court and the information on that website mentioned before, was vague, just a
statement, So, I say to this body, I have the right to appeal this matter and I do so
in line with justice and the fair administration of the judicial process in America,
as the right to have notice that a matter is pending, and to be able to choose for
oneself whether or not they will appear, acquiesce, forfeit, and/or contest has not

been eroded, so far as I know.

T. Relying on technicalities has never been in line with justice, is not the rule of law
in America and I must hereby demand to see a copy of the proof of service from
the clerk of the court upon my person, a party to the appeal..........cceseeereeee ees

Pm still waiting. ...........cccece sees rece tees ta eeens and still nothing, amazing

We also note that to the present day no party has rebutted a single affidavit point by
point on the record as required in law United States y. Kis, 658 F.2d 526, 537 (7th
Cir. 1981) (“The assertions by affidavit of a valid civil purpose are adequate to show
a prima facie case that would support the issuance of a show cause order.”), and that
the rebuttal period having passed on each one, PalPal is time-barred, and realizing

their error, they are attempting to conspire with the judicial officer(’s) to involve the

 
Case 5:19-mc-00010-TES Document 26 Filed 04/19/21 Page 14 of 15
PERPETUAL OBJECTION - CASE FILING CAPTION’S 14

court in a conspiracy against the rights of citizens of the United States of America,

which is illegal, and we object.
AN ALL-INCLUSIVE VERIFICATION

The aforementioned information is wholly accurate, attested as
such, witnessed by and before the true God Jehovah under penalty of divine

retribution if otherwise. This is placed before this body on this 7" day of April

2021 as such will help us God.”,”,’,”,...

 

 
Case 5:19-mc-00010-TES Document 26 Filed 04/19/21 Page 15 of 15

ALL-PURPOSE PROOF OF SERVICE a
Page | 1

I, Brett Eeon Jones, being at or above the age of 18, of the age of the majority and a
citizen of the United States of America, did mail the aforementioned document to:

United States District Court

Middle District of Georgia

475 Mulberry Street Fl 1

Macon, GA 31201-9201 U.S.P.S. Tracking No.: 940551169900022691 1435

Affixing the proper postage and depositing it with the local postal carrier, also being of
the age of the majority, and not a party to this action who upon receipt guarantees delivery as
addressed and/or local drop box guaranteeing the same as prescribed in law. If called upon I
provide this sworn testimony based on firsthand knowledge of the aforementioned events
attesting and ascribing to these facts on this day April 12, 2021.

is) Brett Coon, Jones

ARBITRATION AWARD NOTIFICATION
